      Case: 1:20-cv-07118 Document #: 7 Filed: 12/11/20 Page 1 of 4 PageID #:49




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KEVIN SROGA,                    )
                                )
                    Plaintiff,  )
                                )                              Case No. 20 C 7118
              v.                )
                                )                              Judge Jorge L. Alonso
                                )
CENTURY TOWING SERVICE INC., )
A-1 CITYWIDE TOWING &           )
RELOCATION INC., S&S TOWING     )
INC., JOHN DOE AGENTS FOR ALL )
TOWING AND RELOCATION           )
COMPANIES OUTLINED ABOVE;       )
Individually, THE ILLINOIS      )
COMMERCE COMMISSION OR          )
ICC; AND THE STATE OF ILLINOIS, )
                                )
                    Defendants. )

                                              ORDER

         Plaintiff Kevin Sroga, pro se, seeks permission to proceed in forma pauperis in this suit.
Because plaintiff does not have sufficient assets to pay the filing fee, his in forma pauperis
application [4] is granted. However, plaintiff’s allegations are not sufficient to survive this Court’s
initial screening, and the complaint [1] is dismissed without prejudice. Plaintiff may file an
amended complaint by 1/8/2021.

                                           STATEMENT

        Plaintiff Kevin Sroga brings this pro se civil rights action against numerous towing
companies, the Illinois Commerce Commission, and the State of Illinois. He claims, pursuant to
42 U.S.C. § 1983, that he suffered violations of his constitutional rights, and he seeks leave to
proceed in forma pauperis (“IFP”). Plaintiff’s financial affidavit demonstrates that he lacks
financial resources, so his IFP application is granted.

         Because plaintiff has applied for IFP status, the Court must screen the complaint to
determine whether it fails to state a claim on which relief may be granted. See 28 U.S.C.
1915(e)(2)(B)(ii). In performing this screening, the Court requires plaintiff to state a claim for
relief that is plausible on its face, see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-56 (2007) and
Ashcroft v. Iqbal, 556 U.S. 662, 678-80 (2009), just as it would in the context of a motion to
dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), except that it construes plaintiff’s
pro se complaint liberally and holds it to a less exacting standard than it would a formal pleading
      Case: 1:20-cv-07118 Document #: 7 Filed: 12/11/20 Page 2 of 4 PageID #:50




drafted by an attorney. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027-28 (7th Cir.
2013) (citing Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011)).

        The defendant towing companies are all “commercial vehicle relocators” under the Illinois
Commercial Relocation of Trespassing Vehicles Law, 625 ILCS 5/18a-100 (“Illinois Commercial
Relocation Law”). The Illinois Commerce Commission is a state regulatory agency with the power
to administer the Illinois Commercial Relocation Law. 625 ILCS 5/18a-101. The gravamen of
plaintiff’s complaint is that the towing company defendants towed certain of plaintiff’s vehicles
away from locations that, at the time plaintiff parked the vehicles, allegedly lacked adequate
signage warning that unauthorized vehicles could be towed. Plaintiff claims that, by towing his
vehicles under these circumstances, the towing company defendants violated plaintiff’s right to be
free of unreasonable searches and seizures under the Fourth Amendment of the United States
Constitution and his right to due process under the Fourteenth Amendment. Further, plaintiff
claims that the State of Illinois and the Illinois Commerce Commission are liable for the towing
under Monell v. Department of Social Services, 436 U.S. 658 (1978). Plaintiff also asserts several
state-law causes of action arising out of the towing.

        “Section 1983 creates a ‘species of tort liability,’” Manuel v. City of Joliet, Ill., 137 S. Ct.
911, 916 (2017) (quoting Imbler v. Pachtman, 424 U.S. 409, 417 (1976)), for depriving a citizen
of a constitutional right while acting “under color” of state law, 42 U.S.C. § 1983. Because § 1983
applies only when the defendant acts “under color” of state law, it may be “brought to bear” only
against “government officers” or “private individuals who exercise government power.” Payton v.
Rush-Presbyterian-St. Luke’s Med. Ctr., 184 F.3d 623, 628 (7th Cir. 1999). Generally, for
purposes of a § 1983 claim, a private individual exercises government power in one of two broad
categories of cases: (1) when “the state effectively directs, controls, or encourages the actions of a
private party,” whether by “‘exercis[ing] coercive power’” or “‘provid[ing] such significant
encouragement, either overt or covert, that the choice must in law be deemed to be that of the
State,’” Wade v. Byles, 83 F.3d 902, 905 (7th Cir. 1996) (quoting Blum v. Yaretsky, 457 U.S. 991,
1009 (1982)), 1 or (2) when “a state delegates a ‘public function’ to a private entity,” Wade, 83
F.3d at 905 (quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 352 (1974)); see Blum, 457 U.S.
at 1005.

        The Seventh Circuit established long ago that a private towing company that tows a vehicle
from private property, without more, is not acting under color of state law under either of the above
theories. Hinman v. Lincoln Towing Serv., Inc., 771 F.2d 189, 192-93 (7th Cir. 1985); see Beyer

1
  Strictly speaking, Blum v. Yaretsky addressed the state-action requirement of the Fourteenth Amendment,
rather than § 1983’s under-color-of-state-law requirement, but the distinction makes no difference for
purposes of this case, in which plaintiff’s § 1983 claims are governed by the Fourteenth Amendment. This
is true of both his Fourteenth Amendment due process claim and his Fourth Amendment search and seizure
claim, given that the Fourth Amendment only applies to the states via the Fourteenth Amendment. Wade,
83 F.3d at 904 n.4; see 1 Nahmod, Civil Rights & Civil Liberties Litigation: The Law of Section 1983 §
2:4 (“For all practical purposes, according to the Supreme Court, ‘color of law’ and state action are the
same where Fourteenth Amendment violations are involved.”) (citing Lugar v. Edmondson Oil Co., 457
U.S. 922, 935 (1982); Blum, 457 U.S. at 1009 n.20; id. at 1013 n.1 (Brennan, J., dissenting).
                                                   2
      Case: 1:20-cv-07118 Document #: 7 Filed: 12/11/20 Page 3 of 4 PageID #:51




v. Vill. of Ashwaubenon, 444 F. App’x 99, 101 (7th Cir. 2011) (citing Hinman). “When, as here,
the state has not compelled a private act—when ‘the impetus and the actors remain private’—there
is no state action,” nor is there action under color of state law. See Beyer, 444 F. App’x at 101
(quoting Gayman v. Principal Fin. Servs., Inc., 311 F.3d 851, 853 (7th Cir. 2002)); see also Wade,
83 F.2d at 905 n.4 (“Conduct that constitutes state action under the Fourteenth Amendment
necessarily satisfies § 1983’s under color of state law requirement.”). “[E]ven ‘the need to obtain
official approval’”—such as, for example, a license to operate under the Illinois Commercial
Relocation Law—“does not ‘turn private action into public action.’” Beyer, 444 F. App’x at 101
(quoting Gayman, 311 F.3d at 853); see Jackson, 419 U.S. at 350 (“The mere fact that a business
is subject to state regulation does not by itself convert its action into that of the State for purposes
of the Fourteenth Amendment.”).

         True, some courts have recognized that a private towing company may be acting under
color of state law if it acts as a willful or joint participant in the activity of a government entity or
its officers or agents. See, e.g., Meier v. City of St. Louis, Missouri, 934 F.3d 824, 829-30 (8th Cir.
2019) (finding a genuine issue of fact as to whether a towing company acted under color of state
law when it refused to release the plaintiff’s vehicle until “a hold from the St. Louis Police
Department” was lifted); cf. Yan Sui v. Southside Towing, No. SACV1001973JAKAJW, 2012 WL
13048510, at *3-4 (C.D. Cal. June 5, 2012) (finding no state action because the towing company
acted “at the behest” of a homeowner’s association, rather than at the behest of a police officer or
other government official, and distinguishing Stypmann v. City and County of San Francisco, 557
F.2d 1338, 1341-42 (9th Cir. 1977), on those grounds); report and recommendation adopted, No.
SACV 10-1973 JAK AJW, 2012 WL 2564778 (C.D. Cal. June 29, 2012), aff’d, 582 F. App’x 731
(9th Cir. 2014); Jarvis v. Vill. Gun Shop, Inc., 805 F.3d 1, 11 (1st Cir. 2015) (distinguishing
Stypmann and like cases and finding that bonded warehouse operator who stored firearms
confiscated by police was not a state actor because there was “nothing to suggest that the
police required any assistance from the [warehouse] in order to confiscate and store the plaintiffs’
firearms”). Plaintiff has not made any allegations that might support any inference that the towing
company defendants in this case jointly participated in state action by towing plaintiff’s vehicles.
He alleges only that the towing company defendants towed his vehicles from the locations where
he parked them. The Court has not located any authority that would permit a private towing
company to be held liable under § 1983 for engaging in the purely private act of towing a vehicle—
indeed, as the Court has explained, the law is to the contrary, see Hinman, 771 F.2d at 192-93—
and plaintiff has alleged nothing more.

         Plaintiff’s claims against the State of Illinois and the Illinois Commerce Commission fail
because they are derivative of plaintiff’s claims against the towing companies, see Edwards v.
Jolliff-Blake, 907 F.3d 1052, 1062 (7th Cir. 2018) (“Because the [plaintiffs] cannot make out a
constitutional violation in their claim against the individual officers, there can be no
viable Monell claim based on the same allegations.”), and also because they are barred under
principles of sovereign immunity. As another court of this district explained in a similar case
brought by the same plaintiff, “[t]he Eleventh Amendment bars Sroga from suing the [Illinois
Commerce Commission] or the State of Illinois in federal court unless the State consents or
Congress has abrogated the immunity with respect to a particular statute[,] . . . [and] [h]ere, . . .

                                                   3
      Case: 1:20-cv-07118 Document #: 7 Filed: 12/11/20 Page 4 of 4 PageID #:52




neither of the noted exceptions exist.” Sroga v. Rendered Servs. Inc., No. 19-CV-2299, 2019 WL
6173424, at *1 (N.D. Ill. Nov. 20, 2019) (citing Seminole Tribe of Florida v. Florida, 517 U.S. 44,
54 (1996) and Nuñez v. Indiana Dep't of Child Servs., 817 F.3d 1042, 1044 (7th Cir. 2016)). The
Court notes that plaintiff would fare no better if he sued the individual members of the
Commission. See Hinman, 771 F.2d at 194 (“Illinois has freedom to order the property rights of
its citizens as it chooses, and does not have to provide vehicle owners—who can always resort to
state courts for relief from conduct by a relocator that violates the common-law—with any
process.”).

        For the foregoing reasons, the Court is unable to discern any claim for relief arising under
federal law in plaintiff’s allegations. The Court declines to exercise jurisdiction over plaintiff’s
state-law causes of action in the absence of any federal claim that would independently confer
jurisdiction on this Court. See Burritt v. Ditlefsen, 807 F.3d 239, 252 (7th Cir. 2015) (“The general
rule, when the federal claims fall out before trial, is that the [district court] should relinquish
jurisdiction over any supplemental . . . state law claims in order to minimize federal judicial
intrusion into matters of purely state law.”). Plaintiff’s complaint is dismissed.

        The Court doubts that plaintiff will be able to state a claim in an amended complaint, but
the Seventh Circuit has recognized a “presumption in favor of giving plaintiffs at least one
opportunity to amend” in order to “try to correct the deficiencies the district court [has] identified.”
Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 518 (7th
Cir. 2015). Plaintiff may file an amended complaint, if he can do so in compliance with the Federal
Rules of Civil Procedure, by January 8, 2021. Plaintiff is warned that “an amended complaint
supersedes an original complaint and renders the original complaint void,” Flannery v. Recording
Indus. Ass’n of Am., 354 F.3d 632, 638 (7th Cir. 2004), so plaintiff must submit an amended
complaint that stands on its own, without reference to the prior complaint.

SO ORDERED.                                                    ENTERED: December 11, 2020




                                                               ______________________
                                                               JORGE L. ALONSO
                                                               United States District Judge




                                                   4
